Title: From Benjamin Franklin to Georges Grand, 19 October 1779
From: Franklin, Benjamin
To: Grand, Isaac-Jean-Georges-Jonas


Dear sirPassy, Oct. 19. 1779.
I received your favour of the 11th: Inst: and the Bark you have been so good as to procure for me is also come safe to hand. You have obliged me exceedingly by this friendly attention. If it helps, as you wish to prolong my life, it will at the same time prolong my Remembrance of your kindness.— I am glad to understand that you have Thought of a Visit to Paris. It will always be a pleasure to me to see a friend I so much esteem.— I hope M. de St. Simon has received the Books I ordered for him from England: They were to pass through your hands.
I wonder Capt. Jones has not been to see you, as I think he had the honour of being known to you here. The furnishing of his Squadron you are sensible is not with me.— With great and Sincere Esteem, I have the honour to be Dear Sir Your &c.

Sir G. Grand.

